985 F.2d 574
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stanley J. TROHIMOVICH, Anna Mae Trohimovich, Petitioners-Appellants,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 91-70721.
United States Court of Appeals, Ninth Circuit.
Nov. 27, 1992.

AFFIRMED.
Before SCHROEDER, FLETCHER and NOONAN, Circuit Judges.

ORDER

1
This appeal challenges the tax court's judgment on the pleadings in Tax Court no. 7879-78 and the denial of petitioner's motion to vacate that judgment.   The issues raised on appeal are without merit.   See Valenti v. Rockefeller, 393 U.S. 404 (1968) (affirming district court application of 17th Amendment);   United States v. Stone, 770 F.2d 842 (9th Cir.1985) (use of bank deposit method is proper where taxpayers refuse to open books to I.R.S.);   United States v. Souland, 730 F.2d 1292 (9th Cir.1984) (same).   Consequently, the tax court judgment is summarily affirmed.   No further filings will be accepted in this closed docket.